This appeal is prosecuted from a conviction had in the county court of Texas county on the 18th day of April, 1912, in which plaintiff in error was found guilty of unlawfully selling to J.F. Frazier one pint of whisky for one dollar, and was in accordance with the verdict of the jury sentenced to be confined for thirty days in the county jail and pay a fine of seventy-five dollars. The main contention is that the evidence is insufficient to support the verdict and judgment. There is a direct conflict in the evidence on the part of the state and that of the defendant, but the evidence was sufficient to satisfy the jury that the statute had been violated, and, if there is sufficient evidence to sustain the verdict, it must stand, whatever the opinion of this court might be upon the same testimony, if it were its duty to pass upon the facts. There is nothing shown by the record *Page 635 
which casts any reflection upon the fairness or impartiality of the jury. It appearing that the defendant has had a fair and impartial trial, the judgment of the lower court is affirmed.